10 |

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case. (Modified) . Page | of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After Noyember !, 1987)

Leonardo Barcenas-Garcia Case Number: 3:19-mj-24269

Craig Joseph

Defendant's Aitorne

REGISTRATION NO. 91120298

THE DEFENDANT;
Bd pleaded guilty to count(s) 1 of Complaint

 

 

 

 

 

Ll was found guilty to count(s)

 

 

 

after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s}, which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1

C] The defendant has been found not guilty on count(s)
CO) Count(s) dismissed on the motion of the United States,
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for-a term of:

NA
TIME SERVED » Oo days

 

| Assessment: $10 WAIVED & Fine: WAIVED
& Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in

 

ye defendant’s possession at the time of arrest upon their deportationor.removal. Ava [of - Feel ifuc2
Court Fecommends defendant be deported/removed with relative, charged in case
th

 

IT 1S ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, October 31, 2019
Date of Imposition of Sentence

Received AS Wey | COX QQ

DUSM HONORABLE ROBERT A. MCQUAID
, UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy | : : 3:19-mj-24269

 
